—Order, Supreme Court, New York County (Robert Lippmann, J.), entered October 20, 2000, which denied defendant’s motion to dismiss the complaint for lack of personal jurisdiction, unanimously affirmed, with costs.
In view of the evidence demonstrating that plaintiff was solicited by defendant in New York for the purpose of rendering legal services; that, subsequent to his retention by defendant, plaintiff was repeatedly consulted in New York by defendant respecting the matter in which he was retained; and that the present action was brought to obtain payment for services rendered by plaintiff in the very matter in connection with which plaintiff was solicited and retained by defendant, plaintiff has sufficiently established that defendant is subject to the jurisdiction of New York courts in this action pursuant to CPLR 302 (a) (1) (see, Kreutter v McFadden Oil Corp., 71 NY2d 460, 466-467; Otterbourg, Steindler, Houston & Rosen v Shreve City Apts., 147 AD2d 327; Murray, Hollander, Sullivan & Bass v HEM Research, 111 AD2d 63, 65-66).
The evidence further establishes that defendant, which, contrary to the caption is a sole proprietorship, was properly served by the delivery of the summons and complaint to a person of suitable age and discretion at defendant’s offices, and by the mailing of additional copies of the summons and *359complaint to defendant’s offices (see, CPLR 308 [2]; 313). Concur—Tom, J.P., Andrias, Buckley, Wallach and Lerner, JJ.